Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
The Applicant’s Amendments to the claims received on 12/22/2020 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1-13 are pending.  Applicants have amended Claim(s) 1. Claims 11-13 are/remain withdrawn.  Claims 1-10 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 1-9, and 10 are rejected for the consisting of up to 65 amino acids comprising the amino acid sequence. This is indefinite. In the end, it is still comprising the amino acids, and the comprising does not have to be limited to the operable linked items. 
Rejections Maintained	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 4, 5, 8, and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Morris, US 2006/0040262 in view of Smith, US Patent 4,966,848, or Peers US Patent 5,837,218 or Smith II, US Patent 5,223,421.

Morris teaches SEQ ID NO: 502 as CAS Reg. 724902-73-2, which contains the Markush of Claim 1 and SEQ ID NO: 1 and now amended, SEQ ID NO:2. The comprising language SEQ ID NO: 2 is not limited to 65 amino acids, therefore, reads on the full length clone. See page 74 of the US PG. Pub, and/or WO 2004/060304. Note that the Markush reveals many other unrelated proteins that contain the same Markush imbedded. 

The difference between what is taught by the prior art and that instantly claimed is that while Morris teaches the Markush of SEQ ID NO: 2, Morris does not teach the construct as claimed.

Smith teaches that, "An acetyl moiety was discovered as the amino-terminal blocking group of viral coat protein in 1958 and of hormonal peptide in 1959.  Since then, a large number of proteins in various organisms have been shown to possess acetylated amino-terminal residues.  For example, mouse L-cells and Ehrich ascites cells have about 80 % of their intracellular soluble proteins Nα-acetylated [and in] lower eukaryotic organisms, about 50 %.  These data demonstrate that Nα-acetyl is a very important blocking group.  It has been suggested that the biological function of this blocking group may be to protect against 

Peers teaches that, "N- and C-terminal modification of peptides is common practice in the art in the preparation of peptides having greater stability, particularly for in vivo use.  Such modifications include the addition of protecting groups such as the protecting groups used conventionally in the art of organic synthesis.  Suitable N-terminal protecting groups include, for example, lower alkanoyl groups of the formula R-C(O)- in which R is a linear or branched lower alkyl... A preferred group for protecting the N-terminal end of the present compounds is the acetyl group, CH3C(O)." (column 3, lines 15-25).  Suitable C-terminal protecting groups include groups which form ketones or amides at the carbon atom of the C-terminal carboxyl, or groups which form esters at the oxygen atom of the carboxyl.

Smith II teaches that, "Nα-acetylation is the most common chemical modification of the α-amino group at the amino termini of eukaryotic proteins" (citation removed; column 3, lines 62-64).  Additionally, "the rate of protein turnover mediated by the ubiquitin-dependent degradation system depends on the presence of a free α-amino group at the amino terminus of model proteins and [indicates that] Nα-acetylation may play a crucial role in impeding protein turnover.  Thus Nα-acetylation plays important roles in regulating diverse protein functions. (citations removed; column 4, lines 21-40).

α-acetylated the peptide for the benefit of protecting the peptide from proteolytic degradation and premature protein catabolism.  One would have been motivated to acetylate the N-terminus, in order to mimic 'the most common chemical modification' of eukaryotic proteins, protect the peptide from proteolytic degradation and premature catabolism, as protecting the N- and C-terminus is 'common practice in the art' (Peers, supra) and the acetyl group is 'a very important blocking group' (Smith, supra).  One would have had a reasonable expectation for success in forming an acetylated peptide, because it is 'common practice in the art' (Peers, supra) to modify the N-terminus with the most common chemical modification' of eukaryotic proteins (Smith, supra), and is a technique practiced widely in the art.
	
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, these modification are done naturally by the cell, and impart a benefit to the modified peptide/protein.
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.


In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 9 of the remarks filed 12/22/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Because of the indefiniteness of the claims language (mixed consisting and comprising), the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the protein of Claim 1 containing the Markush of SEQ ID NO:1, now SEQ ID NO: 5 which is still claiming the same sequence from SEQ ID NO: 5, which is a naturally occurring protein (see Morris above). That there is a high probability that (b) “stability moieties” are present on the protein and highly likely to be present naturally on most proteins, i.e, acylation and amidation, it is a naturally occurring modified protein. 
Applicant’s Arguments
Applicant’s arguments are found on page(s) 9 & 10 of the remarks filed 12/22/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. As stated before, the search report and the Morris reference finds many similar proteins containing/comprising the same sequence found in nature. Given the vast number of proteins that are posttranslational modified, the probability is in favor of the claimed protein to possess the modifications as taught by Peers, and Smith I & II. Applicants are 

     Conclusion
No claims are allowed. Claim 9 is objected to for depending on a rejected claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

This application contains Claims 11-13 drawn to an invention nonelected with traverse in the reply filed on 07/24/2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654
	
/THOMAS S HEARD/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
/THOMAS S HEARD/             Primary Examiner, Art Unit 1654